Case 1:20-cv-00484-JGK-DCF Document 66 Filed 08/12/20 Page 1 of 2


                                                                Haddon, Morgan and Foreman, P.C
                                                                             Laura A. Menninger


                                                                               150 East 10th Avenue
                                                                           Denver, Colorado 80203
                                                                  PH   303.831.7364 FX 303.832.2628
                                                                                  www.hmflaw.com
                                                                          lmenninger@hmflaw.com


   August 12, 2020

   VIA ECF

   Hon. Debra Freeman
   United States Magistrate Judge
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl St.
   New York, NY 10007-1312

          Re:     Order of August 5, 2020 (ECF 62)
                  20-cv-00484 (JGK-DCF), Doe v. Indyke, et al.

   Dear Judge Freeman:

            On behalf of defendant Ghislaine Maxwell, I write in reference to Your
   Honor’s Order of August 5, 2020 which directed, in part, that the “parties … confer
   further regarding deadlines contained in paragraphs 4 and 5, and to submit a joint
   letter regarding those deadlines by” today. Respectfully, I seek one additional week
   to address deadlines in the Scheduling Order as well as other issues raised by Your
   Honor during the initial scheduling conference of August 5, 2020.

           First and foremost, I have not had the ability to meaningfully confer with my
   client regarding her decision whether to request a stay in this action and, if so,
   whether it might be a request for a partial stay only as to her or a request for the entire
   action to be stayed. As the Court is aware, Ms. Maxwell is currently in pretrial
   detention in the Metropolitan Detention Center (“MDC”). There is no ability to visit
   her in person there, nor to have any video conference with her. While she is being
   allowed phone calls with counsel, they must be scheduled three days in advance.
   When one lawyer for her team is allowed a call, others are permitted to be patched
   through, but the calls are of limited duration and encompass a number of issues
   relevant to her two active civil cases, one active civil appeal and one active criminal
   case. A brief review of the dockets in those other matters reveals the number of
   issues on which she has an absolute right to consult with counsel. Oftentimes the
   calls are cut short by the MDC staff. There is no ability to email her, for example,
   with draft protective orders. Between last Wednesday and today, undersigned
   counsel simply has not been able to confer with her sufficiently regarding this case to
   answer that question, which would affect our position on the scheduling order.
   Counsel does have a call scheduled for this Friday, August 14, 2020, and expects to
Case 1:20-cv-00484-JGK-DCF Document 66 Filed 08/12/20 Page 2 of 2

   Hon. Debra Freeman
   August 12, 2020
   Page 2

   be able to confer with her regarding this case. Ms. Maxwell therefore respectfully
   requests until next Wednesday, August 19, 2020, to either agree to extended dates for
   the Scheduling Order or to move for a stay.

            Second, to report to Your Honor, counsel for the parties engaged in a
   conferral call for over an hour on Monday, August 10. During that call, I conveyed to
   the other parties that I had been unable to sufficiently confer with my client and also
   that I believed our position would be at least a partial stay as to Ms. Maxwell’s
   deposition and written discovery. When Plaintiff’s counsel asked whether “initial
   disclosures” would be included in a written discovery stay, I said that it would, and
   still need to confer with my client before producing those, in the event we do not ask
   for a stay. He indicated he understood the challenges I am having communicating
   with my client and did not raise an objection to that proposed procedure on the call. I
   am thus taken aback by his letter to Your Honor earlier this afternoon accusing me of
   violating a Court order.

           Third, Mr. Glassman still has not made the damages disclosure ordered by
   Your Honor during the August 5, 2020, call. Additionally on the call, Mr. Glassman
   would not state whether he has served Rule 45 subpoenas on third parties for
   documents nor whether he has obtained documents from third parties all without
   notice to the parties, as required in advance by Rule 45(a)(4). Instead, Mr. Glassman
   said he would not answer that question because he was unhappy that he did not have
   deposition dates from the Executors of the Estate. He then asked whether anyone was
   recording the telephone call.

          It is difficult to have a meaningful conferral process with such baseless
   accusations and refusals to answer simple questions. Counsel is open to any relief
   that Your Honor thinks appropriate, including having the conferral calls with the
   Court on the line.

   Respectfully Submitted,




   Laura A. Menninger

   CC: Counsel of Record via ECF
